 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH AUGUST MARSALA,                            No. 2:19-cv-0513 KJM CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17          On April 29, 2019, plaintiff filed a request for reconsideration of the magistrate judge’s

18   order filed on April 19, 2019, denying plaintiff’s motion for appointment of counsel. Under E.D.

19   Local Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or

20   contrary to law.” Id. Upon review of the file, the court finds that the magistrate judge’s ruling

21   was not clearly erroneous or contrary to law. The court notes in particular that plaintiff has

22   successfully filed a number of documents since April 2019, including a first amended complaint

23   on September 11, 2019.

24          Therefore, IT IS HEREBY ORDERED that the motion for reconsideration (ECF No. 15)

25   is DENIED.

26   DATED: November 13, 2019.

27
                                                            UNITED STATES DISTRICT JUDGE
28
